ACCEPTED
                                                                                                 04-14-00824-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                           2/25/2015 10:05:19 AM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK

                              CAROLE KING BOYD
                                 ATTORNEY AT LAW
                              15751 HIGHWAY 16 NORTH
                               MEDINA, TEXAS 78055                              FILED IN
                                 TEL: (830) 589-7587                     4th COURT OF APPEALS
                                 FAX: (830) 589-7598                      SAN ANTONIO, TEXAS
                              E-Mail: ckbesq@hctc.net                   02/25/2015 10:05:19 AM
                                                                           KEITH E. HOTTLE
                                                                                 Clerk


                                              February 25, 2015

Court of Appeals
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037
Attention: Keith E. Hottle, Clerk

               Re: Court of Appeals Number: 04-15-00006-CV
                                               04-14-00824-CV
                   Trial Court Case Number: CV-13-0200356
                   Style: Robert Tyson et als. v. Robert N. Freeman II et als.

Dear Mr. Hottle:

        This is in furtherance of my letter to the Court of February 23, 2015, and of our
telephone conversation yesterday. Because of the confusion that has ensued from this
appeal, I will briefly set forth the chronology of events as I know of them, and what the
present consolidation issue is from my perspective.

       Appellees (Individual defendants Robert F. Freeman II, Demar Boren and Lorena
Yeates) all made motions for Summary Judgment in the Court below. Whether they were
motions for No-Evidence Summary Judgment or Traditional Summary Judgment was
unspecified. Appellants (plaintiffs Robert Tyson, et als.) opposed these motion and
supplied Summary Judgment evidence in opposition. At the return date, all of
Appellants’ evidence was excluded based upon a mistake of law, and summary judgments
were granted to the three individual defendants.

        Appellants moved for Re-Hearing and an opportunity to cure any form defects and
Appellees moved for Severance. These motions were all heard on the same date at the
same time before Judge Emerson. The court granted Appellees motions for severance,
although done in separate orders filed on separate dates, and denied Appellants’ motion
for re-hearing.
       Appellants then filed a Notice of Appeal from these decisions (the granting of
Summary Judgments, the denial of a re-hearing and the severance of the individual
defendants.)

        After preparing the Notice of Appeal to file with the District Clerk, I had issues
trying to e-file the Docketing Statement as well as trying to pay for the costs of appeal on
line. I was using One Legal (out of California, apparently) and they were unable to pay
for me despite having my credit card on file, saying that they could only submit money if
the case was already filed in the Court of Appeals. This seemed to be a case of the cart
before the horse. When I filed the Notice of Appeal with the District Clerk, they also
accepted the Docketing Statement for filing. I then received notice that my appeal had
been filed with the No. 04-14-00824. I spoke with someone in the office of the Clerk of
the Court of Appeals because I was unable to pay the fee on line, and they advised to send
a copy of the Docketing Statement to them by mail, along with a check in payment, which
I did.

         Soon thereafter I received a telephone call advising that because the matters had
been severed below, there would have to be two separate appeals with two numbers, and
they gave me the second number (04-05-00006.) This was instantly recognizable to me
as a major problem, as my clients have severe monetary constraints, and the appeal is
being handled on a pro bono status. I asked why it was necessary (and not redundant) to
have two appeals and couldn’t they be consolidated into one, since everything stemmed
from the same events and procedures. There was also the problem that before writing a
brief I needed to have the transcripts below, and they were not available yet. I was
informed that I might move for consolidation and to extend time on the brief. I did so on
January 8, 2015.

       I never heard that my motion was resolved, but my brief was then becoming due
again. I also received notice of an order saying that I had not paid filing fees for the
00006 matter. I called the Court to see how to handle that, as there was no disposition yet
on my motion to consolidate and I wrote my brief as though both matters were one. The
problem is that I have no idea what the 00006 matter consists of- or why there are these
two numbers for separate appeals when I thought I had appealed everything together.

       I still do not know what the 00006 matter represents as the severance
was included as an issue on appeal in my first filing and it would be a grave hardship to
have two appeals.

        I appreciated your call to advise that I should go ahead and pay the second fee in
case consolidation is not granted, but truthfully, neither I nor my clients can afford to do
so. It seems to only make sense in judicial economy, not to mention client economy, to
have only one appeal responsive to the events following the summary judgments, as
everything stemmed from the Court’s wrongfully excluding evidence and granting of
those judgments. If those rulings were to be reversed, all other issues would necessarily
be resolved.
       I have already submitted my brief, and hope that the appeal will proceed. Thank
you for your kind consideration.


                                            Very truly yours,

                                            /S/
                                            Carole K. Boyd
CKB:hs
Cc: C. Dixon Mosty by e-filing service
    Stephen Schulte by e-filing service